Citation Nr: 1502522	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bradycardia with ischemia and status post pacemaker implantation ("bradycardia") and is so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a blood disorder as result of Persian Gulf War service ("blood disorder") and is so, whether service connection is warranted. 

3.  Entitlement to service connection for irritable bowel syndrome (IBS) with removal of colon.  

4.  Entitlement to service connection for muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory as a result of Persian Gulf War service. 

5.  Entitlement to service connection for colon cancer. 

6.  Entitlement to an evaluation in excess of 50 percent prior to March 16, 2010, and in excess of 70 percent from March 16, 2010, to November 14, 2012, for the service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 10 percent prior to March 16, 2010, in excess of 30 percent from March 16, 2010, to November 2, 2012, and in excess of 50 percent thereafter for the service-connected migraine headaches.

8.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected coronary atherosclerosis (hereinafter "CAD").

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

10.  Entitlement to an effective date prior to February 27, 2009, for the award of service connection for coronary disease. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970 and from December 1990 to June 1991.  The Veteran also had a period of Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In December 2007, the RO awarded a 50 percent rating for PTSD effective May 3, 2007.  In August 2011, the RO awarded a 70 percent rating for PTSD and a 30 percent rating for headaches from March 16, 2010.  In November 2013, the RO awarded a 100 percent rating for PTSD effective November 14, 2012, and a 50 percent rating for headaches effective November 2, 2012.  The claims remain in controversy and have been recharacterized as they appear on the cover page of the instant decision.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran presented testimony before the RO June 2011 and August 2012; the transcripts have been associated with the claims folder. 

The Veteran had appointed David L. Huffman, Jr., Attorney at Law, to represent him before VA.  However, VA cancelled Mr. Huffman's authority to represent VA claimant's effective August 8, 2014.  The Veteran was notified in September 2014 that Mr. Huffman could no longer represent him before VA.  He was offered the opportunity to appoint new representation.  The Veteran did not respond within 30 days and as informed, it is assumed he wants to represent himself and review of his appeal shall proceed.

In November 2013, the RO awarded service connection for erectile dysfunction.  The RO additionally awarded special monthly compensation based on loss of use of a creative organ.  Consequently, these matters are rendered moot.
 
The Board acknowledges that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  The Veteran has raised a claim for TDIU.  See claim received in October 2010.  Therefore, the Board considers the issue of TDIU to be before it on this appeal.  

In an August 2014 rating decision, the RO denied service connection for colon cancer.  The Veteran filed a notice of disagreement (NOD) in September 2004; however, the RO did not issue a statement of the case (SOC).  Therefore, the Board must remand the claim, pending the issuance of an SOC to the Veteran and receipt of his timely appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The claim for colon cancer, as well as the claims pertaining to bradycardia (under a merits analysis), IBS, CAD, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for bradycardia and a blood condition; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2003 decision does relate to an unestablished fact and does raise a reasonable possibility of substantiating the claim of service connection for bradycardia.

3.  The evidence submitted since the June 2003 decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim of service connection for blood condition.

4.  The Veteran has degenerative joint disease (DJD) of the bilateral shoulders, right knee, and right fingers two through five, and plantar fasciitis, which are known diagnoses; there are no complaints or findings of a neurological disorder other than headaches, for which service connection is already in effect; fatigue and loss of concentration, attention and memory are symptoms of the Veteran's PTSD; competent and probative medical evidence of record preponderates against a finding that the Veteran's DJD or plantar fasciitis is due to events in active military or Reserve service; DJD is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service

5.  Prior to March 16, 2010, the service-connected PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and thinking or mood due to such complaints as passive suicidal ideation and occasional auditory hallucination and paranoid ideation; there was no evidence of total occupational or social impairment. 

6.  Between March 16, 2010, and July 8, 2011, the Veteran's PTSD was not shown to produce total occupational or social impairment.

7.  From July 8, 2011, the Veteran's PTSD was shown to produce total occupational and social impairment.

8.  Throughout the appeal period, the Veteran's headaches were very frequent completely prostrating and prolonged attacks were productive of severe economic inadaptability.

9.  The Veteran is a Nehmer class member; he has been granted compensation from a covered herbicide disease (CAD); a claim for heart trouble, construed as the same covered herbicide disease for which compensation was awarded, was received by VA on March 7, 2002; affording the Veteran all reasonable doubt, CAD first arose in January 2001; March 7, 2002, is the later of the date the claim was received by VA and the date disability arose.  






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for bradycardia.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for blood disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory, as a result of Persian Gulf War service, have not been met.  38 U.S.C.A. §§§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

4.  The criteria for the assignment of a 70 percent evaluation, and no higher, prior to July 8, 2011, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2014).

5.  The criteria for the assignment of a 100 percent evaluation from July 8, 2011, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2014).

6.  The criteria for the assignment of an initial 50 percent evaluation throughout the appeal period for service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Code 8100 (2014).

7.  The requirements for an effective date of March 7, 2002, and no earlier, for a grant of entitlement to service connection for CAD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2014);
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO sent notice letters dated in November 2004, April 2007, July 2007, February 2009, and March 2011.

The Veteran's claim for an earlier effective date for the award of service connection for CAD arises from his disagreement with the effective date assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, additional notice is not required.  Id.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the RO, the transcripts of which have been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


A. New and Material Claims

In order to reopen the claims for bradycardia and blood disorder, which were denied by a final decision in June 2003, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for blood disorder.  New and material evidence has been submitted to reopen the claim for bradycardia.  

The claims were originally denied in a June 2003 rating decision because the RO found that there was no evidence of either disability in service.  The RO further found that the evidence failed to establish any current blood disorder or nexus between bradycardia and his military service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since June 2003, new evidence has been added to the claims file; however, it is not material to the Veteran's claim for a blood disorder.  Specifically, the Veteran has not been diagnosed with a blood disorder.  See August 2010 VA examination report.  As there was no evidence of a current disability at the time of the June 2003 denial and there is still no evidence of a current blood disorder disability, it is not new.  

Since June 2003, the Veteran has been awarded service connection for CAD.  See June 2011 rating decision.  This is material to the Veteran's claim for bradycardia as bradycardia can be caused by disease that damages the heart's electrical system, to include CAD.  As service connection for CAD was not in effect at the time of the prior denial and there is some suggestion that bradycardia could be related to and/or caused by CAD, it is new.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for bradycardia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


B. Service Connection

The Veteran claims entitlement to service connection for muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory.  He claims they are undiagnosed illnesses as a result of his Persian Gulf War service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Service includes active duty, any period of active duty for training during which an individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which an individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  

Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

The record shows that the Veteran is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations from February 1991 to May 1991, and, therefore, the initial threshold criterion is met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. 
§ 3.317. 

As stated at the outset, the Veteran alleges service connection for muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory.  

The Veteran has been diagnosed with PTSD, for which service connection is currently in effect.  Fatigue due to sleeplessness, insomnia, and nightmares, as well as loss of concentration, attention, and memory, are symptoms associated with the Veteran's PTSD and are evaluated under the criteria for PTSD. Fatigue has been additionally linked to the Veteran's CAD.  See reports of VA examination dated in December 2004, October 2007, March 2010, and February 2012.  These do not represent separate disabilities for which service connection is available under the presumptive criteria for Gulf War veterans. 

Turning next to muscle and joint aches, the Veteran has known diagnoses of DJD of the bilateral shoulders (x-ray dated November 2012), right knee (x-ray dated November 2012), and right fingers two through five (Ruby Hospital records dated in July 2009, which also show a work injury at the time).  He has also been diagnosed with plantar fasciitis (VA treatment record October 2012).    These are known diagnoses and thus, presumptive service-connection is not warranted.    

There are no complaints or findings of a neurological disorder other than headaches, for which service connection is already in effect.

The Veteran does not allege that the conditions are the direct result of injury or disease incurred in active service or active duty training or injury during inactive duty training, nor does the record support such a finding.  The Board is aware the Veteran reported joint pain on 1997 and 1999 medical history reports during Reserve service; however, the corresponding physical examinations were negative for disabilities manifested by joint pain.  The evidence also fails to show that arthritis was diagnosed within a year of the Veteran's discharge from active service in June 1991.   38 C.F.R. §§ 3.3033, 3.307, 3.309. 

In short, service connection is not warranted on a direct or presumptive basis (to include as due to an undiagnosed illness) for the claimed muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


C. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).




PTSD

The service-connected PTSD disability has been assigned a 50 percent rating prior to March 16, 2010, 70 percent from March 16, 2010, to November 14, 2012, and 100 percent from November 14, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that prior to March 16, 2010, a 70 percent rating, and no higher, was warranted.  38 C.F.R. § 4.7. While there was a definite worsening of the Veteran's PTSD on VA examination in March 2010, there is no clear demarcation in the record as to when the symptoms increased in severity and thus, the higher rating is warranted.  

Notably, the Veteran endorsed passive suicidal ideation, auditory hallucinations, and paranoid ideation in October 2007.  In March 2009 and September 2009, the Veteran informed treatment providers that he  felt he was being watched and heard people talking.  Also he routinely endorsed nightmares, as severe as those reported on VA examination in 2010.  VA treatment records further revealed increasing hypervigilance.  His Global Assessment of Functioning Scale Scores (GAF) ranged between 45 (serious symptoms) to 60 (moderate symptoms).  

While the Board finds that a 70 percent rating is warranted prior to March 16, 2010, there was no evidence of total and social occupation prior to this time.  Specifically, the VA examiner in October 2007, noted the Veteran had been laid off from work as an electrician due to slow demand during winter months.  Though hallucinations were present, they were not persistent.  There was no grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living due to PTSD (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Board is aware the RO assigned a 100 percent rating effective November 14, 2012, based on VA examination results dated the same; however, the Board finds total social and occupational impairment was present as early as July 8, 2011, the date of psychological assessment by WC, Ph.D.  Notably, the clinical psychologist found that the Veteran had persistent and debilitating symptoms of PTSD, which caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Based on the results of psychological testing and clinical data, WC opined the Veteran was unemployable due to his PTSD.  Thus, a 100 percent rating is warranted from this date.  There was no objective medical evidence of total occupational or social impairment between March 16, 2010, and November 14, 2012.     

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Hart, supra.  


Headaches

The service-connected headache disability has been assigned a 10 percent rating prior to March 16, 2010, a 30 percent rating from March 16, 2010, to November 2, 2012, and a 50 percent rating from November 2, 2012, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code section, a 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that an initial 50 percent rating is warranted throughout the appeal period  38 C.F.R. § 4.7.

Notably, there can be no argument that the Veteran has not consistently complained of chronic daily headaches.  VA outpatient records are replete with treatment for daily headaches.  As early as 2005 VA treatment records revealed the Veteran reported headaches so severe that he was incapable of any activity at times.  On VA examination in April 2007, the Veteran indicated that a little less than half were prostrating.  VA treatment records dated in August 2008 show the Veteran reported severe headache with tunnel vision and nausea.  He informed treatment providers that three days a month  he had to lay down with a headache because it was that severe.  In June 2011, the Veteran testified that headaches sent him to bed and caused him to miss work five to six times per month.  In October 2011, headaches were described as severe two to three times per week.  In May 2012, the Veteran told treatment providers that his headaches were prostrating five to six times a month, which was consistent with his testimony. 

Considering the totality of the evidence, an initial 50 percent rating is warranted throughout the appeal period.  This is the maximum scheduler rating available for headaches.  There are no other analogous criteria that would afford a higher rating. 

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Hart, supra.  


Extraschedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD or headache disability are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The Board has awarded a 70 percent rating prior to March 16, 2010, and a 100 percent rating from July 8, 2011.  The criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms prior to July 8, 2011.  See Diagnostic Code 9411.  The Board has awarded the maximum schedular rating for headaches throughout the appeal period.  This was based on the totality of the evidence and affording the Veteran all reasonable doubt.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD and headaches reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


D. Earlier Effective Date for CAD

The Veteran contends that an effective date earlier than February 27, 2009, for the grant of service connection for CAD is warranted in this case.  Specifically, he asserts that the grant should be effective as early as 1994 when the medical evidence first showed ischemic heart disease.  

While the 1994 date is inconsistent with the regulations concerning effective dates for award of compensation, the Board finds that an effective date of March 7, 2002, is warranted.  
At the outset, the Board notes the Veteran doesn't argue, nor does the evidence show, that he filed a claim for heart disability within a year of his discharge in June 1991 or prior to March 2002.   It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  
The Board has not identified any communication in the medical records which could be reasonably interpreted as such.  Even if the Board were to construe any 1994 medical records as an informal request for disability benefits for a heart disability, a formal claim was not filed within one year.  38 C.F.R. § 3.155(a).  

Instead, the Board considered 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations) and 38 C.F.R. § 3.816 (for Nehmer class members).  Under the provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease (to include coronary artery disease) was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e) , which was made effective by VA as of August 31, 2010. 

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs. 
38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  

In this case, the Veteran is a Vietnam Veteran who has been diagnosed with a covered herbicide disease, CAD.  The Veteran filed a claim for CAD in April 2011.  He previously filed a claim for "heart trouble" on March 7, 2002.  The RO denied a claim for bradycardia in June 2003.  This claim can be reasonable construed as the encompassing the same covered herbicide disease for which compensation has been awarded.   Thus, the Veteran had a claim previously denied or pending between May 1989 and August 2010.  Hence, these provisions apply.  

The effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  Though there is some question as to when CAD was diagnosed (February 27, 2009, according to the RO), the Board finds that medical records dated as early as January 2001 contain a clinical history of CAD. 

Affording the Veteran the benefit of the doubt, the Board finds this the date the disability arose.  Even if it were 1994 as the Veteran claims, the date he filed his claim, March 7, 2002, would still be the later of the two (when disability arose or when the claim was received by VA).  Hence, an effective date of March 7, 2002, is warranted in accordance with liberalizing law or the Nehmer guidelines.


ORDER

New and material evidence having been submitted, the claim for service connection for bradycardia is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence not having been submitted, the claim for service connection for blood disorder is not reopened; the appeal to this extent is denied.

Entitlement to service connection for muscle aches, joint aches, chronic fatigue, a neurological disorder, and loss of concentration, attention, and memory as a result of Persian Gulf War service is denied. 

Entitlement to a 70 percent evaluation, and no higher, prior to July 8, 2011, for the service-connected PTSD is granted subject to the controlling regulations governing monetary awards.  

Entitlement to a 100 percent evaluation from July 8, 2011, for the service-connected PTSD is granted subject to the controlling regulations governing monetary awards.  

Entitlement to an initial 50 percent evaluation throughout the appeal period for the service-connected headaches is granted subject to the controlling regulations governing monetary awards.  

Entitlement to an effective date of March 7, 2002, for the award of service connection for CAD is granted subject to the controlling regulations governing monetary awards.  


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for bradycardia, as well as the claims pertaining to IBS, CAD, and TDIU. Further adjudication is required with respect to the claim for colon cancer.  

The Board finds that prior to considering the merits of the Veteran's claim of service connection for bradycardia, he should be afforded a VA examination to determine the etiology of the claimed condition.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The Veteran underwent VA examination for IBS in November 2012; the opinion is inadequate.  The examiner indicated the medical records were insufficient to make a diagnosis of IBS prior to the Veteran's diagnosis of colon cancer and subsequent abdominoperineal resection of his colon, rectum, and anus.  However, the examiner did not address whether the complaints of diarrhea dating back to 2004 (loose stools in August 2004) and up to 2009 (bowel movements varying between diarrhea and constipation with occasional hematochezia) were early manifestations and/or symptoms of the colon cancer.  An addendum opinion must be sought. 

As noted in the Introduction, there has been an initial RO adjudication of the claim of service connection for colon cancer  and a NOD as to its denial.  Thus, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the service connection claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014); see also Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

It is clear the Veteran's claim for IBS with removal of colon is part and  parcel of his claim for colon cancer.  Thus, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the IBS issue until the RO has re-adjudicated the colon cancer claim and issued an SOC.  

An earlier effective date for the award of service connection for CAD was awarded in the instant decision (March 7, 2002).  It would be premature for the Board to address the claim for increase for CAD given the possible change in ratings upon consideration and adjudication by the RO.  

Given that further adjudication is pending on claims of service connection for colon cancer, IBS, and bradycardia, and that the RO must assign initial evaluations for CAD and assign the increases for PTSD and headaches awarded in the instant decision, it would also be premature for the Board to address the claim for TDIU in the first instance.  

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed bradycardia.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bradycardia, is related to the Veteran's active military service, to include exposure to herbicides?  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed bradycardia is proximately due to, the result of, or aggravated by the service-connected CAD beyond the natural progression of the disease.  

2.  Obtain an addendum opinion from the November 2012 VA examiner, if available.  Otherwise, the opinion must be provided by a similarly qualified provider.  

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any complaints of bowel movements varying between diarrhea and constipation with occasional hematochezia were early manifestations and/or symptoms of the colon cancer.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

3.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claims for increased ratings for PTSD, migraine headaches, and CAD.  

4.  Provide the Veteran an SOC with respect to his claim of service connection for colon cancer.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board. If a substantive appeal is filed the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


